PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DAVID RANDALL; TAMARA MARSHALL,          
in her individual capacity and in her
capacity as parent and custodian of
Shanequia Marshall, a minor; JERRY
VANCE; EDWARD JONES; DANA
WILLIAMS; YOLANDA HAMLET; JERRY
L. SWINT; CARLOS R. MARSHALL;
JASON P. MOBLEY; JERMAINE E.
MAYHEW; STEPHEN J. MCABEE,
                 Plaintiffs-Appellees,
                 and
JOHN WILLIAMS; ELOISE JONES;
FRANCINE C. WILLIAMS,
                         Plaintiffs,
                  v.                        No. 01-1347

PRINCE GEORGE’S COUNTY,
MARYLAND; JAMES M. SILVERS,
Corporal; DAVID ROSSER, Corporal,
ID #1784; STEPHAN RICKER,
Detective, #706, retired; F. MICHAEL
MCQUILLAN, Lieutenant, #521;
GEORGE A. SWOPE, Sergeant, #878,
              Defendants-Appellants,
                 and
WAYNE CURRY, individually and in
his official capacity; JOHN FARRELL,
Chief, in his official capacity;
ALPHONSO HAWKINS, individually and
                                         
2               RANDALL v. PRINCE GEORGE’S COUNTY


in his official capacity; KENNETH        
BAILEY, Detective; DARRIN PALMER,
Detective; PRINCE GEORGE’S COUNTY
POLICE DEPARTMENT; HARRY W.
OLDFIELD, III, POFC, ID #2025;
STEVEN M. KERPELMAN, Corporal, ID
#1123; COLLEEN MALLON, Corporal,
#1499; SHIRLEY L. MCCAFFREY,
Corporal, #1221; ANDREW K.
ROSITCH, Corporal, #1264; KEITH A.
HARMON, #688, retired; JOSEPH R.
HOFFMAN, Corporal, #1600;
KENDRICK BAILEY #1794; STEPHEN J.
BERRY, Corporal, #1027; JOE B.
WALKER, Corporal, #1321; JOHN
PIAZZA, Corporal, #1353; JEFFREY P.
REICHERT, Corporal, #31587;
KENNETH O’BERRY, Detective,
Corporal, #1308; WILLIAM B.              
EVARTT, Corporal, #1592; ROBERT
SHEEHAN, Corporal, #735; EDWIN
ROBERTSON, Corporal, #1233;
THOMAS R. BROWN, Corporal,
#1064; PERCEL O. ALSTON, Corporal,
#1171; RONALD P. LEDONNE,
Sergeant, #911; CLIFFORD HOLLY,
Captain, Individually and in his
official capacity; PATRICK
MUSSELMAN, Corporal, #1425;
ROGER IRVIN, Corporal; PAUL EVANS,
Sergeant, #946; HOWARD SHOOK, JR.,
Corporal, #662; DANIEL L. HUSK,
Captain, #650; OPHUS ROBERTSON,
Corporal, retired; UNKNOWN
OFFICERS, #1-10,
                           Defendants.
                                         
                RANDALL v. PRINCE GEORGE’S COUNTY           3



DAVID RANDALL; TAMARA MARSHALL,           
in her individual capacity and in her
capacity as parent and custodian of
Shanequia Marshall, a minor; JOHN
WILLIAMS; JERRY VANCE; ELOISE
JONES; EDWARD JONES; DANA
WILLIAMS; YOLANDA HAMLET; JERRY
L. SWINT; CARLOS R. MARSHALL;
JASON P. MOBLEY; JERMAINE E.
MAYHEW; STEPHEN J. MCABEE,
                Plaintiffs-Appellants,
                 and
FRANCINE C. WILLIAMS,
                             Plaintiff,
                  v.                         No. 01-1392

PRINCE GEORGE’S COUNTY,
MARYLAND; JAMES M. SILVERS,
Corporal; DAVID ROSSER, Corporal,
ID #1784; STEPHAN RICKER,
Detective, #706, retired; F. MICHAEL
MCQUILLAN, Lieutenant, #521;
GEORGE A. SWOPE, Sergeant, #878,
              Defendants-Appellees,
                 and
WAYNE CURRY, individually and in
his official capacity; JOHN FARRELL,
Chief, in his official capacity;
ALPHONSO HAWKINS, individually and
                                          
4               RANDALL v. PRINCE GEORGE’S COUNTY


in his official capacity; KENNETH        
BAILEY, Detective; DARRIN PALMER,
Detective; PRINCE GEORGE’S COUNTY
POLICE DEPARTMENT; HARRY W.
OLDFIELD, III, POFC, ID #2025;
STEVEN M. KERPELMAN, Corporal, ID
#1123; COLLEEN MALLON, Corporal,
#1499; SHIRLEY L. MCCAFFREY,
Corporal, #1221; ANDREW K.
ROSITCH, Corporal, #1264; KEITH A.
HARMON, #688, retired; JOSEPH R.
HOFFMAN, Corporal, #1600;
KENDRICK BAILEY #1794; STEPHEN J.
BERRY, Corporal, #1027; JOE B.
WALKER, Corporal, #1321; JOHN
PIAZZA, Corporal, #1353; JEFFREY P.
REICHERT, Corporal, #31587;
KENNETH O’BERRY, Detective,
Corporal, #1308; WILLIAM B.              
EVARTT, Corporal, #1592; ROBERT
SHEEHAN, Corporal, #735; EDWIN
ROBERTSON, Corporal, #1233;
THOMAS R. BROWN, Corporal,
#1064; PERCEL O. ALSTON, Corporal,
#1171; RONALD P. LEDONNE,
Sergeant, #911; CLIFFORD HOLLY,
Captain, Individually and in his
official capacity; PATRICK
MUSSELMAN, Corporal, #1425;
ROGER IRVIN, Corporal; PAUL EVANS,
Sergeant, #946; HOWARD SHOOK, JR.,
Corporal, #662; DANIEL L. HUSK,
Captain, #650; OPHUS ROBERTSON,
Corporal, retired; UNKNOWN
OFFICERS, #1-10,
                           Defendants.
                                         
                 RANDALL v. PRINCE GEORGE’S COUNTY                     5
           Appeals from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                        (CA-96-2296-AW)

                      Argued: December 3, 2001

                      Decided: August 14, 2002

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge King wrote the opinion, in which Judge Widener and Judge
Michael joined. Judge Michael wrote a concurring opinion.


                              COUNSEL

ARGUED: Jay Heyward Creech, Laura Jean Gwinn, Upper Marl-
boro, Maryland, for Appellants. Kenneth Everett McPherson, River-
dale, Maryland, for Appellees. ON BRIEF: Sean D. Wallace, Upper
Marlboro, Maryland, for Appellants. David P. Olslund, Cherry Hill,
New Jersey, for Appellees.


                              OPINION

KING, Circuit Judge:

  These appeals arise from a jury verdict rendered against five law
enforcement officers in the District of Maryland in October 2000. The
verdict awarded compensatory and punitive damages to the plaintiffs,
pursuant to the provisions of 42 U.S.C. § 19831 and Article 24 of the
  1
    Section 1983 of Title 42 of the United State Code provides in perti-
nent part:
     Every person who, under color of any statute, ordinance, regula-
     tion, custom, or usage, of any State . . . subjects, or causes to be
     subjected, any citizen of the United States . . . to the deprivation
     of any rights, privileges, or immunities secured by the Constitu-
     tion and laws, shall be liable to the party injured . . . .
6                 RANDALL v. PRINCE GEORGE’S COUNTY
Maryland Declaration of Rights.2 The five officers have appealed the
judgment of the district court, and the plaintiffs have cross-appealed
certain pre-verdict rulings and the attorneys’ fee award made to them.
As explained below, we affirm the judgment as to two of the officers
and the court’s pre-verdict rulings. We vacate the judgment against
the other three officers, however, and we vacate and remand the
award of attorneys’ fees.

                                      I.

   On the evening of April 26, 1995, Corporal John Novabilski, a
police officer in Prince George’s County, Maryland, was murdered as
he sat in his police cruiser. This event resulted in an extensive search
and investigation by the County’s Police Department (the "County
Police"), during which they encountered the fourteen plaintiffs (col-
lectively, the "Plaintiffs") in this proceeding.3 The Plaintiffs subse-
quently filed suit in the state court of Prince George’s County and, on
July 19, 1996, their case was removed to the District of Maryland.
After resolution of several procedural issues, the Plaintiffs, on April
29, 1998, filed their fifty-five count final amended complaint (the
"Complaint"). They therein asserted various claims against several
County Police officers, and against the County itself, pursuant to
§ 1983, Article 24 of the Maryland Declaration of Rights ("Article
24"), and Maryland tort law. They contended in substance that the
    2
   Article 24 of the Maryland Declaration of Rights, the state’s constitu-
tional equivalent to the Fourteenth Amendment, provides:
      That no man ought to be taken or imprisoned or disseized of his
      freehold, liberties or privileges, . . . or deprived of his life, liberty
      or property, but by the judgment of his peers, or by the Law of
      the land.
   3
     The fourteen plaintiffs are David Randall, Edward Jones, Dana Wil-
liams, Jermaine Mayhew, Carlos Marshall, Jerry Swint, Steve McAbee,
Jason Mobley, Yolanda Hamlet, Eloise Jones, Tamara Marshall, Shane-
quia Marshall, Jerry Vance, and John Williams. The Complaint included
a fifteenth plaintiff, Francine Williams, who alleged police misconduct
arising out of a separate incident. The officers sued by Francine Williams
were awarded summary judgment, and she is not a party to either of
these appeals.
                    RANDALL v. PRINCE GEORGE’S COUNTY                         7
County Police had assaulted and unlawfully detained them during the
Novabilski investigation.

   Following discovery, the defendants sought summary judgment on
the Plaintiffs’ claims and, on September 13, 1999, the court awarded
summary judgment to them on the Maryland tort claims and on the
Monell claims against Prince George’s County.4 The case thereafter
proceeded to trial on claims of police misconduct during the Novabil-
ski investigation, in contravention of the Plaintiffs’ state and federal
constitutional rights. The trial consumed nearly three weeks, from
October 10 through October 27, 2000, and before the case was sub-
mitted to the jury, twenty of the twenty-seven defendants were dis-
missed. At the conclusion of its deliberations, the jury found three
supervisory officers, Lieutenant F. Michael McQuillan, Sergeant
George Swope, and Corporal Stephen Ricker (the "Supervisors"), lia-
ble to twelve of the Plaintiffs (the "Appellees"). The verdict against
the Supervisors was based on the indirect liability concepts of "by-
stander" and "supervisory" liability, and the Appellees were awarded
both compensatory and punitive damages under § 1983 and Article
24. The jury found two other officers, Corporals David Rosser and
James Silvers (the "Corporals"), liable to Plaintiff Randall for a viola-
tion of Article 24. In post-trial proceedings, the district court, pursu-
ant to 42 U.S.C. § 1988, awarded the Plaintiffs the sum of $195,000
for attorneys’ fees and costs.5
  4
     A Monell claim asserts § 1983 liability against a municipal or county
government. See Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978). In
Monell, the Court held that municipalities may be liable under § 1983 for
unconstitutional or illegal policies. Id. at 694. In this case, the Plaintiffs
alleged that the officers who violated their rights were "operating under
unconstitutional customs, policies and practices of Prince George’s
County," and that the County had failed to properly train and supervise
its police officers. Complaint at ¶¶ 214-16, 396-99. See infra Part V.A.
   5
     Section 1988 of Title 42 of the United States Code provides in perti-
nent part:
      In any action or proceeding to enforce a provision of . . . [sec-
      tion] 1983 . . . the court, in its discretion, may allow the prevail-
      ing party . . . a reasonable attorney’s fee as part of the costs
      ....
8                RANDALL v. PRINCE GEORGE’S COUNTY
   The Supervisors and the Corporals, plus Prince George’s County
(collectively, the "Appellants"), have appealed the adverse judgment,
challenging both the liability of the Supervisors and the damage
awards made to the Appellees.6 The Appellants maintain that the evi-
dence was insufficient to warrant a verdict against the Supervisors on
any theory of indirect liability, and they contend that the damage
awards are excessive.

   The fourteen Plaintiffs have cross-appealed, contending that the
evidence was sufficient to defeat summary judgment on their Monell
claims, and also maintaining that the award of attorneys’ fees was
insufficient and erroneously calculated.7 After first reviewing the fac-
tual underpinnings of these claims, we address the issues in turn.

                                    II.

                                    A.

   In order to properly assess the issues on appeal, we must first
understand the events that occurred in Prince George’s County in the
thirty-six hour period following the murder of Corporal Novabilski.
In describing the evidentiary predicate for these events, we utilize
four sub-parts: (1) The Parties; (2) the April 26-27, 1995 Search (the
"First Search"); (3) the April 27-28, 1995 Detentions (the "Deten-
tions"); and (4) the April 28, 1995 Search (the "Second Search").8
    6
     Prince George’s County was found liable to each successful plaintiff
for Article 24 violations under a theory of respondeat superior. As a
result, under Maryland law, the County is jointly and severally liable for
the compensatory damage awards made to the Appellees. DiPino v.
Davis, 729 A.2d 354, 372 (Md. 1999) ("[L]ocal government entities do,
indeed, have respondeat superior liability for civil damages resulting
from State Constitutional violations committed by their agents and
employees within the scope of the employment.").
   7
     Although all fourteen Plaintiffs have cross-appealed, only twelve
actually recovered damages in the district court. Thus, while there are
fourteen Plaintiffs, there are only twelve Appellees.
   8
     In the context of a jury verdict in favor of the Appellees, we must
accept the evidence presented at trial in the light most favorable to them.
Lowery v. Circuit City Stores, Inc., 206 F.3d 431, 442-43 (4th Cir. 2000).
                 RANDALL v. PRINCE GEORGE’S COUNTY                    9
                            1. The Parties

                                   a.

   The fourteen Plaintiffs are connected in varying ways to the resi-
dence located at 7211 East Forest Road in Landover, Maryland
("7211"). Between April 26 and April 28, 1995, the following thirteen
persons were either living or present at 7211:

    • Eloise Jones, the owner of 7211, lived there with her
      adult children: Edward Jones, Carlos Marshall, and
      Tamara Marshall;

    • Tamara Marshall’s two children, Carlton and Shanequia,
      lived at 7211, and Tamara’s boyfriend, David Randall,
      was staying there;

    • Eloise’s brother, John Williams, and her first cousin,
      Jerry Vance, lived in the basement of 7211;

    • Eloise’s nephew, Dana Williams, and Dana’s friend,
      Steve McAbee, slept at 7211; and

    • Carlos Marshall’s girlfriend, Yolanda Hamlet, and her
      baby, were also staying at 7211.

With the exception of Carlton Marshall and Hamlet’s baby, each of
these persons is a plaintiff in this proceeding. These eleven plaintiffs
are joined by three others who visited 7211 on April 27, 1995: Jerry
Swint (a cousin of Eloise Jones), Jermaine Mayhew, and Jason Mob-
ley (friends of Carlos Marshall and Edward Jones).

                                   b.

  The Appellants are five members of the County Police, plus the
County itself. Three Appellants (Ricker, Swope, and McQuillan) are

With respect to the court’s award of summary judgment to the County,
we must view the evidence in the light most favorable to the non-moving
party, i.e., the Plaintiffs. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.
1994). Our review of the facts is therefore set forth in that light.
10              RANDALL v. PRINCE GEORGE’S COUNTY
the County Police officers who supervised the Novabilski investiga-
tion. The primary responsibility for investigating and apprehending
Novabilski’s murderer rested with the Homicide Unit of the Criminal
Investigations Division ("CID") of the County Police. The CID, a
division of the County Police Bureau of Investigative Services, is
responsible for major criminal investigations in the County. It is
divided into four units: Homicide, Sexual Assault, Robbery, and Spe-
cial Investigations. At the time of the murder, the Homicide Unit was
commanded by Lieutenant McQuillan, and it was comprised of three
squads. Each squad had a sergeant as its squad supervisor, and each
squad also had five or six detectives. The Novabilski investigation
was assigned to Corporal Ricker, a detective whose squad supervisor
was Sergeant Swope. The three Supervisors (McQuillan, Swope, and
Ricker) bore primary responsibility for the conduct of the investiga-
tion.

   The other three Appellants are the Corporals and the County itself.
Corporals Rosser and Silvers were members of the County Police
who encountered nine of the plaintiffs during the First Search on
April 26-27, 1995. The County is a party to these appeals due to its
respondeat superior liability under Maryland law. See supra note 6.

                         2. The First Search

   After Corporal Novabilski was fatally shot, the murderer stole his
service revolver and, according to witnesses, fled into the surrounding
neighborhood. Several members of the County Police, including Cor-
poral Rosser, promptly arrived at the liquor store parking lot where
the murder occurred, and they quickly dispersed in search of the
assassin. Approximately fifteen minutes after the 11:20 p.m. shooting,
Corporal Henry Oldfield observed two men, Plaintiffs Edward Jones
and Dana Williams, standing next to a burgundy Dodge Diplomat
parked in front of 7211, which is located a short distance from the
crime scene. Corporal Oldfield promptly conducted a stop and frisk
procedure on the two men and radioed for back-up support.

   Several officers responded to the request for assistance, including
the Corporals (Rosser and Silvers). Upon arriving at the residence, the
Corporals approached 7211 and spoke with Plaintiff Eloise Jones.
Corporal Rosser then entered 7211 and encountered Jones’s daughter,
                  RANDALL v. PRINCE GEORGE’S COUNTY                       11
Plaintiff Tamara Marshall. He continued upstairs into a bathroom and
discovered Plaintiff Randall in the bathtub. Rosser then gave Randall
his boxer shorts and directed him outside for an interview.9 Based on
Randall’s heavyset build and the fact that he did not appear to be out
of breath, the Corporals did not consider him to be a perpetrator of
the murder. Randall, along with, among others, Plaintiffs Edward
Jones, Dana Williams, Vance, McAbee, and John Williams, were then
lined up on their knees near a yard fence and questioned for about
sixty minutes concerning the murder. Corporal Oldfield took photo-
graphs, obtained clothing samples, and recorded the physical features
of the men at the fence. They were then released and advised to stay
off the streets for the balance of that night.

                            3. The Detentions

                                     a.

  In its effort to identify and locate the culprit, the Homicide Unit
enlisted and utilized officers from other CID units, and CID personnel
conducted multiple investigative interviews in the early hours of April
27, 1995. Early on the morning of April 27, 1995, Darryl Hensley, a
purported witness to the murder, was brought to the building that
houses the CID offices (the "CID Station").10 Hensley, who was inter-
  9
    The Corporals insisted at trial that they only entered the foyer of
7211, and that they did so with Eloise Jones’s consent. They denied
going upstairs and removing Randall from the bathtub. Because the jury
found for Randall, however, we must accept the Plaintiffs’ version of the
First Search.
   10
      Each of the four CID units maintains an office in the CID Station,
and each office consists of an open area with detectives’ desks and three
interview rooms. Most interview rooms are small and windowless, and
they have a metal loop protruding from one wall. On occasion, individu-
als being interviewed are secured to the loop. The interview rooms can
be locked from the outside, but they are not soundproof. The CID Station
also has a large conference room at its center, which served as the com-
mand post for the Novabilski investigation.
   The CID Station is adjacent to the building which serves as County
Police headquarters for the Landover area, designated as the District III
station (the "District III Station"). The CID Station is attached to the Dis-
trict III Station through connecting hallways with interior security doors.
Although the CID Station has no holding cells, the District III Station
contains cells sometimes utilized by CID.
12                RANDALL v. PRINCE GEORGE’S COUNTY
viewed extensively, reviewed photographs and identified Jeffrey Gil-
bert, a nephew of Plaintiff Eloise Jones, as Corporal Novabilski’s
murderer. At approximately 5:30 p.m. on April 27, 1995, an arrest
warrant was obtained for Gilbert, charging him with Novabilski’s
murder. At about that time, CID personnel discovered that the bur-
gundy Dodge Diplomat that had been parked in front of 7211 the pre-
vious evening was registered to Gilbert. Search warrants were then
obtained for both the Diplomat and the residence at 7211.

   At approximately 9:00 p.m. on April 27, 1995, Lieutenant McQuil-
lan conducted a briefing on the Novabilski investigation at the CID
Station, and teams of officers were assigned to surveillance duty at
7211 and to locate the Diplomat. Over the course of the night, the sur-
veillance officers stopped nine of the plaintiffs — Randall, Swint,
McAbee, Edward Jones, Dana Williams, Carlos Marshall, Mayhew,
Mobley, and Hamlet — in the vicinity of 7211.

                                     b.

   The stops made by the officers monitoring 7211 shared the com-
mon characteristics of what is known as a "high-risk felony stop."11
In each instance, officers approached an individual or vehicle with
their weapons drawn, contacted CID by radio, and advised the radio
operator of the individual’s identity. The nine plaintiffs stopped near
7211 were delivered to the CID Station through its back entrance,
which is normally utilized only for persons in custody. Upon their
arrival, they were taken to separate interview rooms, handcuffed to
the metal loop protruding from the wall, and then interviewed.12
  11
      The "high-risk felony stop" procedure is utilized when there is a like-
lihood that an officer or another person could be injured. Occupants of
a stopped vehicle are directed to exit the vehicle with their hands up and
to walk backwards slowly. They are then directed to turn around so that
the officers can ascertain whether they are armed. Such persons may also
be directed to kneel, and they may be handcuffed to ensure officer and
public safety.
   12
      The metal loop was located on one wall, and a metal chain extended
from it with a handcuff on its end. An individual being interviewed
would sit in a chair and might be secured on one wrist by the handcuff
on the chain. As such, the individual would effectively be handcuffed to
the wall.
                 RANDALL v. PRINCE GEORGE’S COUNTY                      13
   Gilbert, for whom the arrest warrant had been issued on April 27,
1995, was located, apprehended, and delivered to the CID Station at
approximately 2:30 a.m. on April 28, 1995. After the arrest, the
authorities released Plaintiff Dana Williams; the other eight plaintiffs,
however, remained at the CID Station for up to nine hours after Gil-
bert’s apprehension.13 The relevant experiences of these nine plaintiffs
are summarized below.

                          (1) Plaintiff Randall

   Shortly after 9:30 p.m. on April 27, 1995, the officers at 7211
stopped the burgundy Dodge Diplomat, which was being driven by
Plaintiff Randall. Randall was transported to the CID Station, taken
to an interview room, and handcuffed to a wall. At Sergeant Swope’s
direction, Detective Andrew Rositch interviewed Randall and
reported the contents of the interview to Swope. Rositch did not
release Randall because he understood that only the lead investigator,
Corporal Ricker, or one of the other Supervisors, possessed the
authority to release him. Officer Keith Harmon later questioned Ran-
dall again, but also did not release him.

   Plaintiff Randall was moved to other interview rooms during the
night and, after each move, was handcuffed to a wall. At about 5:00
a.m. on April 28, 1995, Randall was taken to the District III Station,
registered as a prisoner, and locked in a cell.14 He was released from
the cell approximately an hour later, and, after retrieving his property,
left the CID Station around 9:00 a.m. on April 28, 1995.

  13
      The Plaintiffs were not the only civilians present at the CID Station
that night. As one CID sergeant observed, "[A]ll the units housed in [the
CID Station] generate their business, so to speak, through civilian vic-
tims, witnesses. That’s the nature of what we do." There were therefore
many individuals at the CID Station on the night of April 27-28, 1995,
as a result of investigations wholly unconnected to the murder. More-
over, CID interviewed approximately one hundred individuals at the CID
Station in connection with the Novabilski investigation.
   14
      The County Police registered prisoners by photographing and finger-
printing, itemizing personal effects, and recording names in the log.
14                RANDALL v. PRINCE GEORGE’S COUNTY
                           (2) Plaintiff Swint

   Sometime before 10:00 p.m. on April 27, 1995, the surveillance
officers stopped Plaintiff Swint, who was exiting 7211 on foot. They
transported him to the CID Station, where either Swope or Ricker
directed Corporal Edwin Robertson to interview him. Swint cooper-
ated and signed a statement. However, he was not released because,
according to Robertson, only the lead investigator had the authority
to release him. Swint remained locked in an interview room until 9:00
a.m. on April 28, 1995, when he was heard banging on the door. He
was then released from the CID Station.

                          (3) Plaintiff McAbee

   Plaintiff McAbee was stopped by the surveillance officers shortly
before 10:00 p.m. on April 27, 1995, while walking from 7211 to his
mother’s nearby home. He was transported to the CID Station and
questioned about Gilbert. McAbee was handcuffed to a wall for six
or seven hours and repeatedly sought to use the bathroom. Eventually,
he was permitted to use the bathroom, but he was returned to the
interview room and again handcuffed to the wall. He was later taken
to the District III Station, registered as a prisoner, and placed in a cell.
McAbee was released from the CID Station at approximately 11:00
a.m. on April 28, 1995.

             (4) Plaintiffs Edward Jones, Dana Williams,
                    Carlos Marshall, and Mayhew

   At approximately 10:40 p.m. on April 27, 1995, the surveillance
officers stopped a gold Toyota Camry departing 7211 carrying four
men: Plaintiffs Edward Jones, Dana Williams, Carlos Marshall, and
Mayhew. They were transported to the CID Station, taken to separate
interview rooms, and handcuffed to walls. Edward Jones was ques-
tioned for several hours and advised that if he gave a statement, he
would be permitted to leave. Upon providing a statement, however,
he was not released. Two of the interviewing officers testified they
could not release him until someone with more knowledge of the
investigation had reviewed his statement for accuracy. At about 5:00
a.m. on April 28, 1995, Edward Jones was taken to the District III
                 RANDALL v. PRINCE GEORGE’S COUNTY                     15
Station, registered as a prisoner, and placed in a cell. He was released
from the CID Station at 9:45 a.m. on the morning of April 28.

   Plaintiff Dana Williams was repeatedly interviewed on the night of
April 27, 1995. Williams was released at approximately 2:30 a.m. on
April 28, 1995. Plaintiffs Carlos Marshall and Mayhew were stripped
of their personal items before being placed in separate interview
rooms. They were handcuffed to walls throughout the interview pro-
cess, and they were denied access to the bathroom despite repeated
requests. Mayhew agreed to assist the police by paging Gilbert; how-
ever, after doing so, he was returned to the interview room and again
handcuffed to the wall. Officer John Piazza also interviewed Mayhew
and reported the contents of the interview to either Swope or Ricker.
At approximately 5:00 a.m. on April 28, 1995, Marshall and Mayhew
were taken to the District III Station, registered as prisoners, and
placed in cells. They were released shortly before 6:00 a.m. on April
28, 1995.

                  (5) Plaintiffs Mobley and Hamlet

   Between 10:45 and 11:15 p.m. on April 27, 1995, the surveillance
officers at 7211 stopped a red Chevrolet occupied by Plaintiffs Mob-
ley and Hamlet. They were transported to the CID Station and placed
in separate interview rooms; Mobley was handcuffed to a wall. Either
Sergeant Swope or another Homicide Unit sergeant directed an offi-
cer to interview Mobley, who was also interviewed by other officers
during the night. Mobley initially refused to answer questions, assert-
ing that he was under no obligation to do so. Officers then threatened
him with incarceration if he refused to respond, and he relented. Ham-
let was interviewed and then locked in an interview room. At approxi-
mately 5:00 a.m. on April 28, 1995, Mobley and Hamlet were taken
to the District III Station, registered as prisoners, and locked in cells.
They were released sometime on the morning of April 28, 1995.

                         4. The Second Search

   At approximately 4:30 a.m. on April 28, 1995, the County Police
executed the search warrant for 7211. The residence was then occu-
pied by Plaintiffs Eloise Jones, Vance, John Williams, Tamara Mar-
shall, and Shanequia Marshall, as well as two non-plaintiffs (Carlton
16                RANDALL v. PRINCE GEORGE’S COUNTY
Marshall and Plaintiff Hamlet’s baby). After searching the premises
of 7211, the officer-in-charge, Sergeant Howard Shook, had the occu-
pants transported to the CID Station.

   Plaintiff Tamara Marshall was thereafter locked in an interview
room with her two children, and she was interviewed by several offi-
cers. She was advised that she would not be released until she signed
a statement; however, upon signing a statement, she was not released.
She and her two children were allowed to leave the CID Station
sometime on the morning of April 28, 1995.

   Plaintiff Vance was also locked in an interview room and hand-
cuffed to a wall, and he was later interviewed by Corporal Robert
Sheehan. At about 11:00 a.m. on April 28, 1995, Vance was informed
of an outstanding warrant for his arrest due to a parole violation; he
therefore remained in custody.15

                                     B.

   The trial in this case was conducted on the Plaintiffs’ claims of
police misconduct during the First Search, the Detentions, and the
Second Search. Prior to trial the Plaintiffs voluntarily dismissed their
claims against the law officers who had detained, transported, and
interviewed them. The Plaintiffs instead chose to pursue only their
claims against the law officers who conducted the First Search, the
primary investigators, certain officers who had incarcerated several
plaintiffs in the District III Station cells, and supervisory officials of
CID. During trial, the court directed verdicts in favor of most of the
defendants. As such, the jury considered in substance the following
questions:

  15
    Plaintiff John Williams did not testify at trial, and the record does not
reflect what happened to him. The jury did not find in his favor, and he
has not appealed that aspect of the judgment. Plaintiff Eloise Jones was
interviewed in the conference area of the CID Station, and she was not
taken to an interview room. As with John Williams, the jury made no
award to her. Thus, John Williams and Eloise Jones are not among the
twelve Appellees.
                   RANDALL v. PRINCE GEORGE’S COUNTY                    17
         1) The First Search: Whether Corporals Oldfield, Rosser,
       and Silvers violated the constitutional rights of Plaintiffs
       Edward Jones, Dana Williams, Randall, McAbee, Vance,
       and John Williams;

         2) The Detentions: Whether the Supervisors violated the
       constitutional rights of Plaintiffs Randall, Edward Jones,
       Dana Williams, Mayhew, Carlos Marshall, Hamlet, Mobley,
       McAbee, and Swint; and

         3) The Second Search: Whether the Supervisors and Ser-
       geant Shook violated the constitutional rights of Plaintiffs
       Eloise Jones, Tamara Marshall, Shanequia Marshall, Vance,
       and John Williams.

   In connection with its deliberations, the jury answered special
interrogatories addressing the various issues and theories in the case.
In summary, the verdict made the following findings:

          1) The First Search: The jury found that the Corporals
       had seized Plaintiff Randall in violation of his federal and
       state constitutional rights. The jury also found, however,
       that the Corporals were entitled to qualified immunity with
       respect to the federal constitutional violation.16 The jury
       awarded Randall $10,000 in compensatory damages against
       Rosser, Silvers, and the County, jointly and severally.

          2) The Detentions and the Second Search: The jury found
       that the Supervisors were liable to all Plaintiffs except Elo-
       ise Jones and John Williams. Although the jury found in
       favor of the Supervisors on the theory of direct liability, it
  16
    Qualified immunity does not protect the Corporals from liability for
violations of Article 24. Therefore, they are liable under Maryland law
even though they are immune under federal law. See DiPino v. Davis,
729 A.2d 354, 371 (Md. 1999) ("Unlike in a § 1983 action and unlike in
an action for some common law torts, neither the local government offi-
cial nor a local governmental entity has available any governmental
immunity in any action based on rights protected by the State Constitu-
tion.").
18                 RANDALL v. PRINCE GEORGE’S COUNTY
       found that Swope and Ricker were liable on a theory of
       bystander liability and that McQuillan was liable on a theory
       of supervisory liability.17

          3) The Damages: The jury awarded the twelve recovering
       plaintiffs between $5,000 and $45,000 each in compensa-
       tory damages, jointly and severally against the Supervisors
       and the County.18 It also awarded punitive damages against
       the Supervisors, and in favor of the nine plaintiffs involved
       in the Detentions. Each of the nine plaintiffs received puni-
       tive damages in the sum of $10,500, with Ricker being
       assessed $2,500 per plaintiff, Swope $3,500 per plaintiff,
       and McQuillan $4,500 per plaintiff.

   Both the Appellants and the Plaintiffs filed post-trial motions. In
their motions, the Appellants challenged their liability and the various
damage awards. The Plaintiffs, on the other hand, contested the ver-
dict in favor of the Corporals with respect to five plaintiffs, and they
challenged the directed verdict awarded to Corporals William Evartt
and Joseph Hoffman.19 By its Opinion of February 6, 2001, the dis-
trict court denied the post-trial motions, upheld the verdict in all
respects, and awarded the Plaintiffs their attorneys’ fees and costs.
  17
     In response to Interrogatory 6, the jury found that the Supervisors did
not knowingly order the Plaintiffs "be brought to CID without consent."
In response to Interrogatory 7, the jury found that Swope and Ricker
"knowingly violated [each] Plaintiff’s Fourth Amendment right [and
Article 24 of the Maryland Declaration of Rights protection] against
unreasonable seizure and unlawful detention by failing to intervene with
[his or her] detention." In response to Interrogatory 8, it found that
McQuillan knew that his subordinates were engaged in conduct that
posed a pervasive risk of constitutional violations, and that he was delib-
erately indifferent to that risk.
  18
     Plaintiff Vance received compensatory damages of $5,000; Plaintiffs
McAbee, Dana Williams, and Tamara Marshall received $10,000 each;
Plaintiff Swint received $15,000; Plaintiffs Randall, Edward Jones, May-
hew, Carlos Marshall, Hamlet, and Mobley received $20,000 each; and
Plaintiff Shanequia Marshall received $45,000.
  19
     Corporals Evartt and Hoffman transported six plaintiffs from the CID
Station to the District III Station, where they placed them in cells.
                   RANDALL v. PRINCE GEORGE’S COUNTY                      19
Randall v. Prince George’s County, Opinion, Civ. No. AW-96-2296
(D. Md. Feb. 6, 2001) (the "Opinion").

   Both the Appellants and the Plaintiffs have appealed the judgment
of the district court. In connection with the direct appeal, we are pres-
ented with five issues:

          First, Sergeant Swope and Corporal Ricker challenge the
       court’s imposition of liability on a theory of bystander lia-
       bility. They assert in the alternative that the district court’s
       jury instruction on bystander liability was erroneous;

          Second, Lieutenant McQuillan contends that the court
       improperly imposed § 1983 liability on a theory of supervi-
       sory liability. McQuillan maintains in the alternative that the
       jury instruction on supervisory liability was erroneous;

          Third, the Appellants maintain that, if they are liable for
       violating the Appellees’ constitutional rights, an award of
       nominal damages is the only appropriate relief;

          Fourth, the Supervisors maintain that the evidence is
       insufficient to support an award of punitive damages; and

         Fifth, the Appellants contend that the damage awards are
       excessive.

   The Plaintiffs raise three issues by way of their cross-appeal.20
First, they challenge the summary judgment awarded to Prince
George’s County on their Monell claims; second, they assert that the
court erred in granting the directed verdict to Evartt and Hoffman;
and third, they maintain that the court erroneously calculated the
attorneys’ fee award of $195,000.

   We possess jurisdiction over these appeals pursuant to 28 U.S.C.
§ 1291.
  20
   The Appellees are joined on cross-appeal by Eloise Jones and John
Williams, the two plaintiffs who were not awarded damages by the jury.
20               RANDALL v. PRINCE GEORGE’S COUNTY
                                   III.

   We review de novo the denial of a directed verdict, or the denial
of judgment notwithstanding the verdict. Price v. City of Charlotte,
North Carolina, 93 F.3d 1241, 1245 (4th Cir. 1996). We will not,
however, disturb a jury verdict "unless, without weighing the evi-
dence or assessing witness credibility, we conclude that reasonable
people could have returned a verdict" only for the moving party. Coo-
per v. Dyke, 814 F.2d 941, 944 (4th Cir. 1987). In reviewing a jury
verdict, we view the evidence, and all reasonable inferences there-
from, in the light most favorable to the prevailing party. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   We review de novo an award of summary judgment. Shaw v.
Stroud, 13 F.3d 791, 798 (4th Cir. 1994). In so doing, we stand in the
same position as the district court, and we will uphold an award of
summary judgment "if the pleadings, depositions, answers to interrog-
atories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law." Fed.
R. Civ. P. 56(c).

   In reviewing an award of compensatory or punitive damages, we
affirm the award unless it is against the clear weight of the evidence,
based upon evidence that is false, or would result in a miscarriage of
justice. Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 305 (4th Cir.
1998). We review an award of § 1988 attorneys’ fees for abuse of dis-
cretion. Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998).

                                   IV.

   The issues before us fall into four basic categories: two relating to
the contentions of the Appellants and two others relating to the con-
tentions of the Plaintiffs. First, the Supervisors challenge the jury ver-
dict that they are liable for the deprivations suffered by the Appellees
on April 27-28, 1995. In that regard, they maintain that the evidence
is insufficient to warrant the verdict on any theory of indirect liability.
Second, the Appellants challenge the damage awards against them,
contending that they are excessive.
                 RANDALL v. PRINCE GEORGE’S COUNTY                    21
   The Plaintiffs, on the other hand, maintain that the award of sum-
mary judgment to Prince George’s County on the Monell claims was
improper. They contend that they produced sufficient evidence of a
custom and usage by the County Police, in detaining witnesses
against their will and without probable cause, to create a genuine
issue of material fact. Second, the Plaintiffs assert that the award of
attorneys’ fees was erroneously calculated, contending that the court
failed to account for work performed on claims that were unsuccess-
ful. We address each of these issues in turn.

                                   A.

                                   1.

   The Supervisors have appealed the findings of liability against
them under § 1983 and Article 24.21 Two of the Supervisors, Sergeant
Swope and Corporal Ricker, maintain that the evidence is insufficient
to sustain the verdict against them on the theory of bystander liability.
Similarly, Lieutenant McQuillan maintains that there was insufficient
evidence to sustain the verdict against him on the theory of supervi-
sory liability. As explained below, these contentions have merit.

                                   2.

   Under § 1983, a state actor may be liable if he "subjects, or causes
to be subjected" an individual "to the deprivation of any rights, privi-
leges, or immunities secured by the Constitution." As a general mat-
ter, a law officer may incur § 1983 liability only through affirmative
misconduct. See generally Parratt v. Taylor, 451 U.S. 527, 535-36
(1981), overruled on other grounds by Daniels v. Williams, 474 U.S.
327 (1986). In this case, however, the jury found that the Supervisors
had not engaged in any affirmative conduct that deprived the Appel-
lees of their federally protected rights. It instead based its verdict

  21
    The Corporals (Rosser and Silvers) do not appeal on any issues of
liability, but appeal only on the excessive nature of the damage awards
against them. See infra Part IV.B.
22               RANDALL v. PRINCE GEORGE’S COUNTY
against them on two theories of indirect liability: "bystander liability"
as to Swope and Ricker, and "supervisory liability" as to McQuillan.22

   Although personal liability premised on an omission is a disfavored
concept, it is well-established that an omission to act, when coupled
with a duty to act, may provide a basis for liability. The concepts of
bystander and supervisory liability are each premised on omissions,
but there are significant differences between them. The concept of
bystander liability is premised on a law officer’s duty to uphold the
law and protect the public from illegal acts, regardless of who com-
mits them. See infra Part IV.A.3.a. Therefore, if a bystanding officer
(1) is confronted with a fellow officer’s illegal act, (2) possesses the
power to prevent it, and (3) chooses not to act, he may be deemed an
accomplice and treated accordingly. See O’Neill v. Krzeminski, 839
F.2d 9, 11-12 (2d Cir. 1988) (observing that officer who stands by
and does not seek to assist victim could be "tacit collaborator").

   On the other hand, the theory of supervisory liability arises from
the obligation of a supervisory law officer to insure that his subordi-
nates act within the law. See infra Part IV.A.4.a. Although such a
supervisor may not prevent all illegal acts by his subordinates, he is
obligated, when on notice of a subordinate’s tendency to act outside
the law, to take steps to prevent such activity. If a supervisory law
officer is deliberately indifferent to that responsibility, he then bears
some culpability for illegal conduct by his subordinates, and he may
be held vicariously liable for their illegal acts. Shaw v. Stroud, 13
F.3d 791, 798 (4th Cir. 1994).

   Thus, although the separate concepts of bystander and supervisory
liability arise from a failure to act in the presence of a duty, they are
based on differing duties and obligations, and our analysis of them is
separate and distinct. With this overview in mind, we now turn to the
Supervisors’ specific challenges to the verdict.
  22
     The jury made findings on all three theories, i.e., direct, bystander,
and supervisory liability, as to each of the Supervisors. The jury found
Swope and Ricker not liable under theories of direct and supervisory lia-
bility, but liable under bystander liability. It found McQuillan not liable
under theories of direct and bystander liability, but liable under supervi-
sory liability.
                 RANDALL v. PRINCE GEORGE’S COUNTY                     23
                                    3.

   Sergeant Swope and Corporal Ricker maintain that the court erred
in submitting the theory of bystander liability to the jury, contending
that the evidence against them is insufficient. In addressing this con-
tention, we recognize that our Court has not definitively assessed the
circumstances under which bystander liability might attach to a law
officer, although we have indicated that such circumstances may
exist. See Jackson v. Pantazes, 810 F.2d 426, 430 (4th Cir. 1987)
(observing that liability might be found when officer failed to inter-
vene to stop state actor from performing unconstitutional search). As
such, we must first address whether, and under what circumstances,
officers may be subjected to bystander liability under § 1983.

                                    a.

   Several of our sister circuits have adopted a framework for assess-
ing the applicability of bystander liability for law officers. See Skrtich
v. Thornton, 280 F.3d 1295, 1301 (11th Cir. 2002); Mick v. Brewer,
76 F.3d 1127, 1136 (10th Cir. 1996); Yang v. Hardin, 37 F.3d 282,
285 (7th Cir. 1994); Anderson v. Branen, 17 F.3d 552, 557 (2d Cir.
1994); Bruner v. Dunaway, 684 F.2d 422, 425-26 (6th Cir. 1982);
Putman v. Gerloff, 639 F.2d 415, 423 (8th Cir. 1981); Byrd v.
Brishke, 466 F.2d 6, 11 (7th Cir. 1972). As a general proposition,
these courts have concluded that an officer possesses "an affirmative
duty to intervene to protect the constitutional rights of citizens from
infringement by other law enforcement officers." Anderson, 17 F.3d
at 557. According to the Second Circuit, such a duty attaches when
an officer observes or has reason to know that a "constitutional viola-
tion [is being] committed" by other officers and possesses "a realistic
opportunity to intervene to prevent the harm from occurring." Id.; see
also Yang, 37 F.3d at 285.

   This standard recognizes that, in certain limited situations, bystand-
ing officers are obliged to act.23 As the Seventh Circuit cogently
  23
    Swope and Ricker assert that the concept of bystander liability is
only applicable in excessive force cases, and that it has no applicability
here because there were no allegations of excessive force. Although
24               RANDALL v. PRINCE GEORGE’S COUNTY
observed in Byrd v. Brishke, "it is clear that one who is given the
badge of authority of a police officer may not ignore the duty imposed
by his office and fail to stop other officers who summarily punish a
third person in his presence or otherwise within his knowledge." 466
F.2d at 11. Any rule to the contrary would permit officers to ignore
their duty to enforce the law. Therefore, an officer may be liable
under § 1983, on a theory of bystander liability, if he: (1) knows that
a fellow officer is violating an individual’s constitutional rights24; (2)
has a reasonable opportunity to prevent the harm; and (3) chooses not
to act.

                                    b.

   With this test for bystander liability in mind, we turn to the conten-
tion of Swope and Ricker that the evidence does not support the ver-
dict against them. Applying the three-part test enunciated here, we
must assess whether the evidence is sufficient to show that either
Swope or Ricker knew the Appellees were being unlawfully detained
on April 27-28, 1995, and that, having such knowledge, either of
them failed to exercise a realistic opportunity to intervene and end the
unlawful detentions.

  It is clear that Swope and Ricker, if they were aware that the
Appellees were being detained unlawfully, had an opportunity to end

bystander liability decisions have usually involved excessive force
claims, use of the bystander liability theory has not been so limited. See
Yang, 37 F.3d at 285 (concluding that bystander liability applicable to
cases of unjustifiable arrest and other constitutional violations); Ander-
son, 17 F.3d at 557 (same).
   24
      Although some of our sister Circuits have employed slightly different
formulations of the knowledge prong, this requirement has substantively
been the same: namely, that a bystanding officer must know of his fellow
officer’s misconduct. The rationale underlying the bystander liability the-
ory is that a bystanding officer, by choosing not to intervene, function-
ally participates in the unconstitutional act of his fellow officer. If the
bystander lacks such specific knowledge, he cannot be a participant in
the unlawful acts, and the imposition of personal liability is impermissi-
ble.
                RANDALL v. PRINCE GEORGE’S COUNTY                   25
the detentions, and they did not do so. Thus, the relevant question is
whether the evidence warrants a finding that Swope and Ricker knew
the Appellees were being unlawfully detained. In assessing that issue,
the knowledge of Swope and Ricker must be evaluated separately
with respect to each of the Appellees. In order for the verdict to be
sustained, the evidence must show that they knew three things: (1)
that a particular Appellee was present at the CID Station on April 27-
28, 1995; (2) that there was an absence of probable cause to detain
that Appellee; and (3) that such Appellee was being held against his
or her will. Viewed in the light most favorable to the Appellees, the
evidence on these points is as follows:

    • Swope and Ricker knew that there was probable cause to
      arrest only Jeffrey Gilbert;

    • Various Appellees had been brought to the CID for inter-
      views;

    • The routine procedure in a major investigation was that
      the lead investigator or his superior (i.e., Swope or
      Ricker) reviewed witness statements at some point;

    • The routine procedure was that witnesses were not
      released until the lead investigator or his supervisor were
      satisfied that the interviews were complete and gave
      approval;

    • Some of the Appellees screamed, banged on doors, and
      yelled about being detained in interview rooms;

    • The Appellees were moved about the CID Station in
      handcuffs during the night;

    • Swope and Ricker were in the central area of the CID
      Station for most the night of April 27-28, 1995, and they
      might have heard the Appellees; and

    • Swope and Ricker might have seen the Appellees being
      transported in handcuffs.
26               RANDALL v. PRINCE GEORGE’S COUNTY
This evidence, however, fails to demonstrate a bystander liability case
against Swope or Ricker. Significantly, the CID was conducting mul-
tiple investigations on the night of April 27-28, 1995, and there were
many interviewees present at the CID Station that evening who were
entirely unconnected to the Novabilski investigation. Although the
evidence demonstrates that Swope and Ricker knew that (1) some of
the Appellees were present at the CID Station, and that (2) individuals
were being detained there against their will, it fails to show that
Swope and Ricker also knew that these two groups (i.e., the Appellees
and the persons being involuntarily detained) were one and the same.
And with the substantial number of persons present at the CID Station
that evening, such a connection cannot be satisfied through mere
inference.

   In the final analysis, the viability of the bystander liability verdict
turns on what Swope and Ricker knew about each of the Appellees.
When examined in that light, there is no evidence that either of them
knew that Plaintiffs Edward Jones, Dana Williams, Carlos Marshall,
Hamlet, McAbee, Tamara Marshall, and Vance were present at the
CID Station, or that they, collectively or individually, were being
detained against their will. Although either Swope or Ricker knew
that Plaintiffs Mayhew, Mobley, and Swint were present at the CID
Station, and also knew that there was no probable cause for any of
them to be detained, there is no evidence that either Swope or Ricker
knew that any of them was being held involuntarily. Finally, there is
no evidence that either Swope or Ricker knew that Plaintiff Shanequia
Marshall was present at the CID Station that evening.

   The evidence as to Plaintiff Randall presents a more difficult ques-
tion. Officer Rositch testified at trial that he gave Randall’s statement
to Swope and that Swope reviewed its contents. Coupled with the evi-
dence summarized above, there is sufficient evidence for a jury to
conclude that Swope knew that there was no probable cause to hold
Randall and that Randall had not been released. There is no evidence,
however, that Swope knew that Randall was being detained against
his will. As far as Swope knew, Randall could have been at the CID
Station voluntarily. Thus, there is no basis on which the jury could
reasonably conclude that Swope knew Randall was involuntarily pres-
ent in the CID Station. Moreover, there is no evidence that Ricker
knew anything about Randall’s presence at the CID Station. As such,
                 RANDALL v. PRINCE GEORGE’S COUNTY                    27
the evidence is insufficient to support the bystander liability verdict
against Swope and Ricker as to any of the Appellees.25

                                   4.

   Lieutenant McQuillan also challenges the verdict against him,
which is based on supervisory liability. McQuillan maintains that, as
a matter of law, supervisory liability cannot attach in the absence of
prior constitutional abuses by subordinates. He contends that the evi-
dence fails to show any such abuses.

                                   a.

   As we enunciated in Shaw v. Stroud, 13 F.3d 791 (4th Cir. 1994),
supervisory liability may attach under § 1983 if a plaintiff can estab-
lish three elements. These are: (1) "that the supervisor had actual or
constructive knowledge that his subordinate was engaged in conduct
that posed ‘a pervasive and unreasonable risk’ of constitutional injury
to citizens like the plaintiff"; (2) "that the supervisor’s response to
that knowledge was so inadequate as to show ‘deliberate indifference
to or tacit authorization of the alleged offensive practices’"; and (3)
"that there was an ‘affirmative causal link’ between the supervisor’s
inaction and the particular constitutional injury suffered by the plain-
tiff." Id. at 799 (citations omitted). Under the first prong of Shaw, the
conduct engaged in by the supervisor’s subordinates must be "perva-
sive," meaning that the "conduct is widespread, or at least has been
used on several different occasions." Id. Furthermore, in establishing
"deliberate indifference" under Shaw’s second prong, a plaintiff
"[o]rdinarily . . . cannot satisfy his burden of proof by pointing to a
single incident or isolated incidents . . . for a supervisor cannot be
expected . . . to guard against the deliberate criminal acts of his prop-
erly trained employees when he has no basis upon which to anticipate
the misconduct." Slakan v. Porter, 737 F.2d 368, 373 (4th Cir. 1984).
Deliberate indifference, however, may be satisfied by showing "[a]
supervisor’s continued inaction in the face of documented widespread
abuses." Id.
  25
    Because there is insufficient evidence to sustain the verdict on the
bystander liability theory, we need not resolve Swope and Ricker’s asser-
tion that they are entitled to qualified immunity.
28               RANDALL v. PRINCE GEORGE’S COUNTY
                                    b.

   Lieutenant McQuillan contends that the Appellees did not present
any evidence of prior misconduct by officers under his supervision,
and that the first two elements of the Appellees’ supervisory liability
claims therefore fail as a matter of law. In response, the Appellees
concede that they did not present any evidence of misconduct by
McQuillan’s subordinates prior to April 27-28, 1995. Instead, they
contend that they have satisfied the requirements of supervisory lia-
bility through two other avenues. First, they assert that it is the cus-
tomary practice of the County Police to hold witnesses until the lead
investigator or his supervisor authorized their release, and that this
custom satisfies the "widespread and pervasive" and "deliberate indif-
ference" requirements mandated by Shaw. In the alternative, the
Appellees maintain that they proved that multiple unconstitutional
acts occurred on the night of April 27-28, 1995, and that the presence
of so much unlawful activity in that short time frame satisfies the
requirements of Shaw.

   The Appellees’ contentions have no merit. First, although evidence
that the County Police had a custom of unconstitutionally detaining
witnesses might be sufficient to demonstrate prior abuses, see Gray-
son v. Peed, 195 F.3d 692, 697 (4th Cir. 1999), no such evidence was
presented in this case. Certain officers did acknowledge a standard
practice not to release a witness until the lead investigator or his supe-
rior reviewed the witness’s statement, but such a practice is not
unconstitutional. In fact, this commonsensical policy is employed in
nearly every police department across the country. To demonstrate
that members of the County Police engaged in conduct that poses a
"pervasive and unreasonable" risk of constitutional injury, the Appel-
lees should show that it was customary to detain witnesses even if
they expressed a desire to leave. There was no evidence, however,
that it was customary for the County Police to detain witnesses
against their will in the absence of probable cause. As such, the
Appellees’ evidence on the customary practices of the County Police
fails to satisfy the requirements of Shaw.

   The Appellees’ second contention, that the "widespread and perva-
sive" requirement of Shaw is satisfied by the sheer volume of activity
on April 27-28, 1995, fails as well. In essence, they suggest that a lit-
                 RANDALL v. PRINCE GEORGE’S COUNTY                      29
any of constitutional violations, occurring roughly simultaneously,
implies that McQuillan must have known about such activity, or that
he was willfully ignorant. This contention, however, contradicts the
premise of supervisory liability, i.e., that the failure to supervise con-
tributed to the constitutional deprivation in question. Slakan, 737 F.2d
at 372 ("Liability in this context is not premised on respondeat supe-
rior . . . but on a recognition that supervisory indifference or tacit
authorization of subordinates’ misconduct may be a causative factor
in the constitutional injuries they inflict . . . ."). Because supervisors
"cannot be expected to promulgate rules and procedures covering
every conceivable occurrence," and because they may be powerless
to prevent deliberate unlawful acts by subordinates, the courts have
appropriately required proof of multiple instances of misconduct
before permitting supervisory liability to attach. Id. at 373.

   The Appellees’ contentions, however, do not relate to McQuillan’s
duty to supervise. They presented no evidence that McQuillan knew
about any propensity for unlawful action by his subordinates, and
they provided no evidence that he had an opportunity to prevent
recurrences. Their position is that McQuillan had to know that his fel-
low officers were committing constitutional violations and yet he
chose to do nothing; in essence, that McQuillan should be liable on
a theory of bystander liability. However, the jury found that he was
not liable as a bystander. Because the evidence is insufficient to sus-
tain the verdict against Lieutenant McQuillan on the theory of super-
visory liability, we must vacate it.26

                                    B.

   Having resolved the issues relating to the liability of the Supervi-
sors, we turn to the sole remaining damage award, which was made
to Plaintiff Randall in connection with the First Search.27 It is well
  26
      The Supervisors also appeal the jury instructions given for bystander
and supervisory liability. Because they are not liable under either theory,
we need not address those challenges.
   27
      The Supervisors also challenge the punitive damages award made
against them. They assert that, pursuant to the Supreme Court’s decisions
in Smith v. Wade, 461 U.S. 30 (1983), and Kolstad v. American Dental
30                RANDALL v. PRINCE GEORGE’S COUNTY
established at common law that a plaintiff can only recover damages
for actual injury suffered as a result of the alleged tort. See Memphis
Community School Dist. v. Stachura, 477 U.S. 299, 307 (1986). Ran-
dall was therefore required to show an actual injury resulting from his
unlawful seizure. The Corporals (Rosser and Silvers) maintain that
Randall failed to make such a showing, because he offered no evi-
dence of physical or monetary injury and he presented insufficient
evidence of emotional distress.

                                     1.

   Because the Corporals, pursuant to the verdict, possess qualified
immunity for any violation of Randall’s federally protected constitu-
tional rights, their liability to Randall stems solely from their violation
of his constitutional rights under Article 24. As such, our examination
of their challenge to Randall’s damage award is governed by Mary-
land law. This distinction has theoretical significance because,
although the right of recovery for federal violations arises under stat-
ute, i.e., § 1983, "a violation of Article 24 of the Maryland Declara-
tion of Rights may be redressed through a common law action for
damages." Ashton v. Brown, 660 A.2d 447, 462 (Md. 1995); see
DiPino v. Davis, 729 A.2d 354, 371 (Md. 1999). As a practical mat-
ter, however, this distinction makes little difference because § 1983
creates "a species of tort liability in favor of persons who are deprived
of rights, privileges, or immunities secured to them by the Constitu-
tion." Carey v. Piphus, 435 U.S. 247, 253 (1978). As such, "when
§ 1983 plaintiffs seek damages for violations of constitutional rights,
the level of damages is ordinarily determined according to principles
derived from the common law of torts." Stachura, 477 U.S. at 306.
Our analysis of whether Randall suffered an actual injury warranting

Association, 527 U.S. 526 (1999), the Appellees were required to show
that they had been "recklessly indifferent" to the Appellees’ federally-
protected rights, and that no such showing was made. Because the Super-
visors are not liable for any constitutional deprivations, the punitive dam-
ages awards against them are vacated, and we need not reach this
contention.
                 RANDALL v. PRINCE GEORGE’S COUNTY                     31
compensatory damages therefore appears to be the same under both
§ 1983 and Article 24 jurisprudence.28

                                    a.

   At common law, tort damages were "designed to provide ‘compen-
sation for the injury caused to plaintiff by defendant’s breach of
duty.’" Id. (quoting 2 F. Harper et al., Law of Torts § 25.1, 490 (2d
ed. 1986)). Therefore, in order to justify an award of compensatory
damages under Article 24, a plaintiff must show an actual injury
resulting from a constitutional deprivation. Id. at 308-09; Carey, 435
U.S. at 264. And it is settled that, in the absence of an actual injury,
such a deprivation will justify only nominal damages. Carey, 435
U.S. at 266.

   The concept of actual injury at common law is a broad one, and the
Supreme Court has recognized that "compensatory damages may
include not only out-of-pocket loss and other monetary harms, but
also such injuries as impairment of reputation . . ., personal humilia-
tion, and mental anguish and suffering." Stachura, 477 U.S. at 307.
Actual injury therefore may include emotional distress. Carey, 435
U.S. at 264. We have recognized, in the § 1983 context, that a "plain-
tiff’s testimony, standing alone, can support an award of compensa-
tory damages for emotional distress based on a constitutional
violation." Price v. City of Charlotte, North Carolina, 93 F.3d 1241,
1254 (4th Cir. 1996). Such evidence must, however, "establish that
the plaintiff suffered demonstrable emotional distress, which must be
sufficiently articulated; neither conclusory statements that the plaintiff
suffered emotional distress nor the mere fact that a constitutional vio-
lation occurred supports an award of compensatory damages." Id.
With these legal principles in mind, we turn to the contentions of the
Corporals that Randall suffered no "actual injury."
  28
    In fact, Maryland courts have identified only three differences in the
availability of damages between an action under Article 24 and one
under § 1983: (1) officials do not possess qualified immunity for state
constitutional violations; (2) under Article 24, no distinction is drawn
between official capacity and individual capacity; and (3) local govern-
ment entities have respondeat superior liability for state constitutional
violations. DiPino, 729 A.2d at 371-72.
32               RANDALL v. PRINCE GEORGE’S COUNTY
                                    b.

   The Corporals assert that Plaintiff Randall suffered neither mone-
tary nor physical injury, and that his only possible injury was emo-
tional distress. They further maintain that, because Randall was not
distraught over his detention, the evidence of emotional distress was
insufficient to satisfy the principles enunciated in Price. As such, the
Corporals contend that Randall failed to show an actual injury and
that the nominal sum of one dollar is the appropriate award.

   As we have previously observed, actions under Article 24 are com-
mon law actions and therefore governed by common law tort princi-
ples. Randall’s claim is that he was unconstitutionally seized and
detained against his will, in essence that he suffered the common law
tort of false imprisonment.29 In an action for false imprisonment at
common law, a plaintiff may claim "compensation for loss of time,
for physical discomfort or inconvenience, and for any resulting physi-
cal illness or injury to health." W. Keeton et al., Prosser and Keeton
on The Law of Torts 48 (5th ed. 1984); see Beckwith v. Bean, 98 U.S.
266, 276 (1878) (recognizing loss of time as potential element of
compensatory damages in false imprisonment action); Samuel v.
Rose’s Stores, Inc., 907 F.Supp. 159, 164 (E.D. Va. 1995) (same). As
such, a jury may compensate a plaintiff in an Article 24 action prem-
ised on an unconstitutional seizure and detention for the time he lost
and the physical discomfort he experienced as a result of the unconsti-
tutional activity.30 See Wright v. Sheppard, 919 F.2d 665, 669 (11th
  29
      Merely because a plaintiff has suffered the common law tort of false
imprisonment does not, of course, imply that he has also suffered a depri-
vation of his state constitutional rights. See generally Baker v. McCollan,
443 U.S. 137, 146 (1979). In this case, however, the Corporals concede
that Randall’s seizure and detention were unconstitutional, and that they
can form the basis of his Article 24 claim.
   30
      An award of compensatory damages for loss of time requires, of
course, something more than a brief detention. We have observed in the
§ 1983 context that being seized for a minimal amount of time does not
constitute an actual injury warranting compensatory damages. Norwood
v. Bain, 166 F.3d 243, 245 (4th Cir. 1999) (en banc) (concluding that
plaintiffs who were unconstitutionally searched and seized for brief
period of time suffered no loss and were only entitled to nominal dam-
ages).
                  RANDALL v. PRINCE GEORGE’S COUNTY                         33
Cir. 1990) (concluding that common law damages principles govern
damages for § 1983 false imprisonment claim); cf. Heck v. Humphrey,
512 U.S. 477, 484 (1994) (indicating compensatory damages avail-
able for physical discomfort and loss of time in § 1983 action analo-
gous to malicious prosecution).

   In this case, the jury was entitled to conclude that Randall suffered
an actual injury on April 26, 1995, and that such injury resulted from
unconstitutional activity. On that occasion, he was rousted naked
from a bathtub at gunpoint and forced to kneel outside 7211 for
approximately sixty minutes in his boxer shorts while being ques-
tioned. Thus, viewed in the light most favorable to Randall, he offered
ample evidence of time lost and discomfort experienced as a result of
an unconstitutional detention.31 His award of compensatory damages
therefore was warranted.32

                                      V.

                                      A.

   Turning to the cross-appeal, the Plaintiffs contend that the court
erred in awarding summary judgment to Prince George’s County on
  31
      As to whether Randall suffered emotional distress, we note that his
testimony provides some "demonstrable evidence" of emotional distress,
albeit not much. For example, Randall did state that he had difficulty
sleeping in the wake of the First Search. We need not determine whether
such a showing is sufficient because of Randall’s other evidence of
actual injury.
   32
      The Appellants also contend that the court erred in denying their
motion for a remittitur, asserting that the compensatory and punitive
damage awards were excessive. Because we vacate all the damage
awards made against the Supervisors, we examine the remittitur issue
only as to the $10,000 award made to Randall. In that regard, we will set
aside an award of compensatory damages as excessive only if "the ver-
dict is against the clear weight of the evidence, or is based upon evidence
which is false, or will result in a miscarriage of justice . . . or no substan-
tial evidence is presented to support it." Hetzel v. County of Prince Wil-
liam, 89 F.3d 169, 171 (4th Cir. 1996) (internal quotation marks
omitted). In the circumstances here, the denial of a remittitur on Ran-
dall’s award was not erroneous.
34               RANDALL v. PRINCE GEORGE’S COUNTY
their Monell claims, i.e., their contention that the County maintained
an unofficial policy of detaining persons against their will in the
absence of probable cause. They assert that the evidence concerning
a police custom in Prince George’s County of holding witnesses until
the lead investigator approves their release created a genuine issue of
fact on whether the County was deliberately indifferent to an unoffi-
cial policy of unconstitutional detention.

   We have recognized that, in appropriate circumstances, § 1983 lia-
bility may attach to a municipality for the misconduct of its police
force. Spell v. McDaniel, 824 F.2d 1380, 1390 (4th Cir. 1987). If a
police force develops an unconstitutional "custom or usage," i.e., a
widespread practice of a particular unconstitutional method, such cus-
tom or usage may be the basis for municipal liability, "but only if its
continued existence can be laid to the fault of municipal policy-
makers, and a sufficient causal connection between the ‘municipal
custom and usage’ and the specific violation can then be established."
Id. In order for liability to attach, (1) the municipality must have "ac-
tual or constructive knowledge" of the custom and usage by its
responsible policymakers, and (2) there must be a failure by those
policymakers, "as a matter of specific intent or deliberate indiffer-
ence," to correct or terminate the improper custom and usage. Id. at
1391.

   Under Spell, constructive knowledge of such a custom and usage
"may be inferred from the widespread extent of the practices, general
knowledge of their existence, manifest opportunities and official duty
of responsible policymakers to be informed, or combinations of
these." Id. Moreover, a sufficient causal connection between "such a
known but uncorrected custom or usage and a specific violation is
established if occurrence of the specific violation was made reason-
ably probable by permitted continuation of the custom." Id. As Judge
Phillips observed in Spell, the "failure to correct the known practices
must be such as to make the specific violation ‘almost bound to hap-
pen, sooner or later.’" Id.

   In this case, the only evidence concerning custom and usage was
the testimony of certain officers that they were not normally permitted
to release witnesses until so authorized by the lead investigator or his
supervisor. There was no evidence, however, that the County Police
                  RANDALL v. PRINCE GEORGE’S COUNTY                        35
routinely detained witnesses against their will until the lead investiga-
tor authorized their release; rather, the procedure centered on the idea
of checking with the lead investigator before concluding a witness
interview. Put simply, there was no evidence that the County Police
continually held witnesses who expressed a desire to leave. As such,
the evidence, viewed in the light most favorable to the Plaintiffs, is
insufficient to support a finding that the County Police maintained a
custom and usage of unconstitutional detention. Thus, the court’s
award of summary judgment to the County on the Monell claims was
appropriate.

                                     B.

   The Plaintiffs have also cross-appealed on the $195,000 award for
their attorneys’ fees and costs. In its calculation of this award, the
court reduced the claim because of the Plaintiffs’ relative success rate.
Opinion at 6-9. In so doing, it observed that the case began with
twenty-seven defendants, fifteen plaintiffs, and fifty-five counts; went
to the jury with seven defendants, fourteen plaintiffs, and five counts;
and resulted in a favorable verdict against five defendants for twelve
plaintiffs. Opinion at 8. In its calculations, the court deducted the time
spent by counsel on the claims of the two plaintiffs who did not pre-
vail, and it also deducted the time spent in preparing the unsuccessful
case against Officers Oldfield and Shook. It then deducted the time
spent preparing the case against the Corporals, because they were
only found liable on the pendent state constitutional claims.33 Finally,
the court reduced the remaining number of hours by one-third to
account for the number of defendants found liable on the federal
claims relative to the number of defendants originally named.

   Pursuant to 42 U.S.C. § 1988, a court "in its discretion, may allow
the prevailing party . . . a reasonable attorney’s fee as part of the
costs." And we review such an award for an abuse of discretion.
Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998). A court, how-
  33
    As our Judge Field observed in Haywood v. Ball, 634 F.2d 740, 743
(4th Cir. 1980), an award of attorneys’ fees pursuant to § 1988 is not
required or justified "in a case where the plaintiff has lost on the constitu-
tional issue after a plenary trial" but has recovered on pendent state law
claims.
36                RANDALL v. PRINCE GEORGE’S COUNTY
ever, abuses its discretion if it makes a mistake of law. Id. The Plain-
tiffs maintain that the court made such a mistake by deducting from
their claim on the basis of their success rate. They contend that, under
Brodziak, a court must focus on whether the successful and unsuc-
cessful claims are related to one another, and that it should not focus
solely on the success rate. The Plaintiffs observe that their claims
arose from the same set of operative facts, and they maintain that the
court thereby erred in penalizing them for their success rate.

   In this contention, the Plaintiffs misapprehend our decision in
Brodziak. That decision in no way undermined the Court’s mandate
in Hensley v. Eckerhart, 461 U.S. 424, 436 (1983), that the "most crit-
ical factor" in calculating a reasonable fee award "is the degree of
success obtained." In Brodziak, we merely reiterated Hensley’s hold-
ing that a court may not use "a purely mathematical comparison
between the number of claims pressed and the number prevailed
upon" to calculate a fee award. Brodziak, 145 F.3d at 197. In this situ-
ation, the court did not utilize a purely mathematical formula in calcu-
lating its fee award; in fact, it made the following pertinent
observation:

       The Court will not punish the Plaintiffs for filing their
       claims against a number of Defendants. This was a difficult
       action to determine which officers might have acted in a
       potentially unconstitutional manner. Plaintiffs must make
       sure that every officer was included who could have vio-
       lated their rights or risk losing the ability to go to trial
       because of the statute of limitations.

Opinion at 8-9. Thus, the court’s calculation of the fee award was not
an abuse of discretion. Nevertheless, because we vacate nearly all of
the damage awards, and because no plaintiff has prevailed on a fed-
eral constitutional claim, we will remand for a recalculation of the
attorneys’ fee award.34
  34
    The Plaintiffs also maintain that the court erred in granting qualified
immunity to defendants Evartt and Hoffman. We have previously recog-
nized that an officer does not lose qualified immunity when he violates
an individual’s federal rights "unless a reasonable officer would know
                  RANDALL v. PRINCE GEORGE’S COUNTY                      37
                                    VI.

   For the foregoing reasons, we vacate the damage awards against
the three Supervisors; we affirm the award of compensatory damages
to Randall against the Corporals; we affirm the award of summary
judgment to Prince George’s County on the Monell claims; we affirm
the award of qualified immunity to Evartt and Hoffman; and we
remand for further proceedings on the attorneys’ fee award.

                                      AFFIRMED IN PART, VACATED

                                           IN PART, AND REMANDED

MICHAEL, Circuit Judge, concurring:

   I concur in the court’s opinion. I write separately only to explain
more fully why I agree with the decision in part IV(A)(3)(b) to over-
turn the jury verdicts against Sergeant Swope and Corporal Ricker.

   The jury held Swope and Ricker liable for the detentions on April
27-28, 1995, on a theory of bystander liability. With one minor excep-
tion, I agree with the court’s statement of the relevant legal principles
that apply to this theory.1 I also agree that Swope’s and Ricker’s lia-

that the specific conduct at issue was impermissible." Rogers v. Pendle-
ton, 249 F.3d 279, 285 (4th Cir. 2001). Even viewing the evidence in the
light most favorable to the Plaintiffs, Evartt and Hoffman simply walked
six of the plaintiffs to the processing center to be placed in cells. Under
the circumstances, there is insufficient evidence to suggest that a reason-
able officer would have known that such conduct was impermissible. As
such, the ruling in favor of Evartt and Hoffman cannot be disturbed.
   1
     The court’s opinion says that Swope and Ricker could be liable to an
individual plaintiff on a bystander liability theory only if they knew that
the individual plaintiff was present at the CID (Criminal Investigations
Division) station. Ante at 24. This standard is a bit too strict. The plain-
tiffs argued, and the jury apparently believed, that various friends and
relatives of murder suspect Jeffrey Gilbert were systematically rounded
up and detained involuntarily at the CID station without probable cause.
If there was sufficient evidence to support a conclusion that Swope and
Ricker knew that a roundup was under way and failed to intervene, I
would hold them liable to all the victims of the roundup regardless of
whether the two officers knew that each individual victim was present.
38               RANDALL v. PRINCE GEORGE’S COUNTY
bility turns on whether the evidence supports the jury’s finding that
the two officers knew the plaintiffs were being detained involuntarily.
Although I ultimately agree with the conclusion that the evidence was
insufficient to support this finding, I want to emphasize that this is
still a disturbing case.

   It is important to remember that, as tried to the jury, this case was
not primarily about whether Swope or Ricker knew that particular
plaintiffs were being held against their will and without probable
cause. Instead, the parties devoted most of their attention to the more
basic question of whether the plaintiffs were involuntarily detained.
The defendants’ theory at trial was that the various plaintiffs came to
the CID (Criminal Investigations Division) station and remained there
voluntarily. In contrast, the plaintiffs argued that Prince George’s
County police officers rounded them up and detained them against
their will without even a semblance of probable cause. The jury
resolved this issue in the plaintiffs’ favor, and the evidence was easily
sufficient to support that conclusion. In other words, the jury justifi-
ably concluded that Prince George’s County police officers violated
the plaintiffs’ Fourth Amendment rights. Because the individual offi-
cers who rounded up the plaintiffs and questioned them had been dis-
missed from the case, the jury did not decide whether those officers
were liable. I believe the evidence would have supported a finding of
liability against those officers. But that is not the question before us.
We are left to decide whether the jury could reasonably pin the
responsibility for the unlawful detentions on Swope and Ricker.2

   Given the jury’s reasonable belief that the plaintiffs’ Fourth
Amendment rights were violated by county police officers, the jury
had two basic choices. It could have thought either that the officers
who illegally detained the plaintiffs were acting as part of a central-
ized plan directed by the leaders (including Swope and Ricker) of the
  2
    If § 1983 imposed respondeat superior liability on municipalities, the
county would be liable for the detentions because the officers responsible
were acting under color of law and in the scope of their employment. Cf.
Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 430-
37 (1997) (Breyer, J., dissenting) (suggesting that respondeat superior
liability might be the appropriate standard for municipal liability under
§ 1983).
                 RANDALL v. PRINCE GEORGE’S COUNTY                    39
Novabilski murder investigation or that the officers were essentially
rogue cops acting on their own initiative. Neither side argued the
rogue cop theory to the jury, and the evidence seemed to point to a
centralized plan. Many officers were involved in the roundup, and
officers received radio transmissions from CID instructing them to
bring in for questioning anyone seen leaving the house at 7211 East
Forest Road. J.A. 422-23. There was thus sufficient evidence to sup-
port a finding that the officers who rounded up the plaintiffs were act-
ing under orders from CID. Despite this, the jury found in a special
interrogatory that Swope, Ricker, and Lieutenant McQuillan did not
order that the plaintiffs be brought to CID involuntarily. J.A. 1106. It
is fair to conclude from this finding, as the court’s opinion apparently
does, that the jury saw the officers who detained the plaintiffs as
rogue cops who initially took the plaintiffs into custody with neither
the blessing nor the knowledge of their superior officers. Once the
case is seen in this light, Swope’s and Ricker’s liability must turn on
the difficult question of whether they knew that the plaintiffs were
being held involuntarily at CID.

   As the court points out, there was no direct evidence that Swope
and Ricker knew that the plaintiffs were being detained involuntarily.
There was, however, some circumstantial evidence from which the
jury apparently inferred that Swope and Ricker must have known
about the roundup and simply failed to do anything about it. The
court’s opinion fairly summarizes the relevant evidence and con-
cludes that the evidence cannot support the jury’s inference that
Ricker and Swope knew the plaintiffs were involuntarily detained.
Though I find the question to be an exceptionally close one, I have
to agree. As the opinion emphasizes, the evidence supports a finding
that Swope and Ricker knew some of the plaintiffs were at the station
and that some individuals were being held there against their will, but
it "fails to show that Swope and Ricker also knew that these two
groups (i.e., the Appellees and the persons being involuntarily
detained) were one and the same." Ante at 25. Accordingly, I concur
in the court’s treatment of Swope’s and Ricker’s liability for the
unlawful detentions on the night of April 27-28, 1995.

   This is the legally correct result, but the decision in favor of Swope
and Ricker should not be allowed to obscure the unsettling facts of
this case. Regardless of whether liability could properly be imposed
40              RANDALL v. PRINCE GEORGE’S COUNTY
on these officers, it remains true that the jury reasonably concluded
that county police officers rounded up and involuntarily detained the
plaintiffs in the knowing absence of probable cause. That conclusion
ought to be troubling to officials in Prince George’s County and to all
who value the protections of the Fourth Amendment.